DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The hybrid vehicle is driven only by electric motor regardless whether it is necessary to increase of the total power supply amount from the battery, is unclear either from the claim language or from the specification. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KINZUKA (US 20180361844, hereinafter KINZUKA, already of record).
Regarding claim 1, KINZUKA teaches a hybrid vehicle comprising an internal combustion engine and an electric motor as power sources, the hybrid vehicle further comprising (See at least KINZUKA: Fig. 1; Para. 0001):
an electric supercharger for supercharging intake gas supplied to the internal combustion engine; 
a battery which is connected to the electric motor and the electric supercharger and which supplies electric power to the electric motor and the electric supercharger; and 
a controller for controlling the internal combustion engine, the electric motor, and the electric supercharger (See at least KINZUKA: Fig. 1; Para. 0006), wherein
the controller is configured to determine whether or not it is necessary to increase a total power supply amount from the battery to the electric motor and the electric supercharge, based on a state of  (See at least KINZUKA: Fig. 4; Para. 0033-0043), and
in the power supply promotion control, the controller is configured to control a power supply amount to the electric motor and a power supply amount to the electric supercharger so as to maximize fuel save rate, which is the percentage of a reduction in fuel consumption of the internal combustion engine relative to the increase of the total power supply amount from the battery (See at least KINZUKA: Para. 0067).

Regarding claim 2, KINZUKA teaches the hybrid vehicle according to claim 1. KINZUKA further teaches: 
wherein, in the power supply promotion control, the controller is configured to:
calculate fuel save rate in the case in which a first operation is performed, wherein in the first operation, the output torque of the hybrid vehicle is maintained while the power supply amount to the electric motor is increased and the fuel supply amount to the internal combustion engine is decreased, as compared to when an operating point determined from at least the power supply amount to the electric supercharger, the power supply amount to the electric motor, and the fuel supply amount to the internal combustion engine is at a certain operating point, and fuel save rate in the case in which a second operation is performed, wherein in the second operation the output torque of the internal combustion engine is maintained while the power supply amount to the electric supercharger is increased and the fuel supply amount to the internal combustion engine is decreased, as compared to when the operating point is at the certain operating point (See at least KINZUKA: Fig. 10; Para. 0078-0081);
(See at least KINZUKA: Fig. 10; Para. 0078-0081; Para. 0071); and 
control the electric motor, the electric supercharger, and the internal combustion engine so as to achieve the power supply amount to the electric motor, the power supply amount to the electric supercharger, and the fuel supply amount to the internal combustion engine at the ultimately calculated updated operating point (See at least KINZUKA: Fig. 10; Para. 0078-0081).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KINZUKA in view of Yonemori et al. (US 20070227792, hereinafter Yonemori).
Regarding claim 3, KINZUKA teaches the hybrid vehicle according to claim 2.
Although, KINZUKA teaches the power supply promotion control, updated operating point calculation control, KINZUKA does not explicitly teach:
wherein in the power supply promotion control, updated operating point calculation control is repeatedly executed until the total power supply amount from the battery at the updated operating point exceeds a limit value, and the internal combustion engine, the electric motor, and the electric supercharger are controlled to achieve a power supply amount to the electric super charger, a power supply amount to the electric motor, and a fuel supply amount to the internal combustion engine at an operating point one operating point prior to the ultimately calculated updated operating point.
However, in the same field of endeavor, Yonemori teaches:
wherein in the power supply promotion control, updated operating point calculation control is repeatedly executed until the total power supply amount from the battery at the updated operating point exceeds a limit value, and the internal combustion engine, the electric motor, and the electric  (See at least Yonemori: Claim 8).
It would have been obvious to one of ordinary skill in the art to include in the hybrid vehicle of KINZUKA with operational limit value as taught by Yonemori since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will set a limitation for operation to stop or change.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over KINZUKA in view of Anthony et al. (US 6405818, hereinafter Anthony).
Regarding claims 4 and 5, KINZUKA teaches the hybrid vehicle according to claims 1 and 2.
Yet, KINZUKA does not explicitly teach:
wherein when it is determined that an increase of the total power supply amount from the battery is not necessary and when a required torque of the hybrid vehicle is not greater than a predetermined value, the controller is configured to stop the internal combustion engine and drive the hybrid vehicle by only the electric motor, and 
even when it is determined that it is necessary to increase the total power supply amount from the battery, when the required torque of the hybrid vehicle is not greater than the predetermined value, the controller is configured to stop the internal combustion engine and drive the hybrid vehicle by only the electric motor.
However, in the same field of endeavor, Anthony teaches:
(See at least Anthony: Claim 2), and 
even when it is determined that it is necessary to increase the total power supply amount from the battery, when the required torque of the hybrid vehicle is not greater than the predetermined value, the controller is configured to stop the internal combustion engine and drive the hybrid vehicle by only the electric motor (See at least Anthony: Claim 2).
It would have been obvious to one of ordinary skill in the art to include in the hybrid vehicle of KINZUKA with only using electric motor as taught by Anthony since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will save energy consumption.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KINZUKA in view of Yonemori as applied to claim 3 above, and further in view of Anthony.
Regarding claim 6, KINZUKA in combination with Yonemori teaches the hybrid vehicle according to claim 3.
Yet, KINZUKA in combination with Yonemori does not explicitly teach:
wherein when it is determined that an increase of the total power supply amount from the battery is not necessary and when a required torque of the hybrid vehicle is not greater than a predetermined value, the controller is configured to stop the internal combustion engine and drive the hybrid vehicle by only the electric motor, and 

However, in the same field of endeavor, Anthony teaches:
wherein when it is determined that an increase of the total power supply amount from the battery is not necessary and when a required torque of the hybrid vehicle is not greater than a predetermined value, the controller is configured to stop the internal combustion engine and drive the hybrid vehicle by only the electric motor (See at least Anthony: Claim 2), and 
even when it is determined that it is necessary to increase the total power supply amount from the battery, when the required torque of the hybrid vehicle is not greater than the predetermined value, the controller is configured to stop the internal combustion engine and drive the hybrid vehicle by only the electric motor (See at least Anthony: Claim 2).
It would have been obvious to one of ordinary skill in the art to include in the hybrid vehicle of KINZUKA in combination with Yonemori with only using electric motor as taught by Anthony since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will save energy consumption.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663